t c memo united_states tax_court william k mcgraw petitioner v commissioner of internal revenue respondent docket no filed date frederick j o’laughlin for petitioner moenika coleman for respondent memorandum findings_of_fact and opinion lauber judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure petitioner resided in texas when he petitioned this court all statutory references are to the internal_revenue_code as amended and in effect for the tax_year at issue all references to rules are to the tax_court continued at the start of trial petitioner conceded that he had failed to include in his gross_income for a taxable_distribution of dollar_figure from a qualified_retirement_plan two issues remain for decision whether petitioner is liable for the additional tax imposed by sec_72 on early distributions from qualified_retirement_plans and whether petitioner is liable for the accuracy- related penalty imposed by sec_6662 in seeking shelter from the sec_72 additional tax petitioner relies on the exception for medical_expenses in sec_72 findings_of_fact at the outset of petitioner maintained a retirement annuity account with ing usa annuity life_insurance co ing an acquaintance offered to assist petitioner in rolling over the balance of this annuity into what was purported to be a better performing annuity petitioner acquiesced in this plan however instead of implementing a rollover the acquaintance in date presented petitioner with a check for dollar_figure representing the gross_proceeds of liquidating petitioner’s ing annuity account this caused petitioner distress not only continued rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar petitioner also conceded that he had failed to include in his gross_income dollar_figure of rental income and dollar_figure from a state_income_tax refund because he expected a rollover rather than a cashout but also because the proceeds were substantially less than what he had assumed the account was worth petitioner whose testimony revealed some familiarity with investment matters realized that no rollover had occurred although he could have preserved the tax-deferred status of the funds by rolling over the money into a new retirement vehicle himself he instead deposited the dollar_figure check into his regular bank account while initially shocked by the failure of a trusted acquaintance to implement the agreed-upon rollover strategy petitioner came to regard this turn of events as fortuitous when he learned that his wife was pregnant because her first pregnancy had been difficult he believed that he might need the funds to defray pregnancy-related expenses and determined to deposit the check petitioner’s wife encountered some complications with her high-risk pregnancy though she was not hospitalized until her delivery date date the delivery was accomplished by caesarean section his wife did not return to her outside employment until mid-2010 her delayed return to work was due in part to the longer recovery_period necessitated by a caesarean section but also to her desire to stay home and take care of the kids petitioner provided no documentation to substantiate the amount of his medical_expenses to the internal_revenue_service irs before trial he itemized deductions on his form_1040 u s individual_income_tax_return and claimed three categories of itemized_deductions but he did not report any medical_expenses on line of schedule a itemized_deductions on the morning of the trial his wife discovered a document allegedly substantiating pregnancy-related expenses of approximately dollar_figure however this document was neither produced at trial nor admitted into evidence petitioner’s best recollection was that the total out-of-pocket expenses of his wife’s pregnancy were in the range of dollar_figure to dollar_figure when asked how he had employed the balance of the dollar_figure retirement distribution petitioner mentioned getting a room ready for the baby and using the funds for all the baby things that you do united healthcare provided medical insurance coverage to petitioner’s family at the time though petitioner offered no specific details about the scope of the coverage a the sec_72 additional tax opinion the commissioner’s determination_of_a_deficiency is generally presumed correct though this presumption can be rebutted by the taxpayer see sec_7491 rule a 290_us_111 petitioner does not contend that the burden_of_proof should shift to respondent under section a and if he had advanced this contention it would lack merit as explained below petitioner has not complied with the requirements under this title to substantiate his claimed medical_expenses see sec_7491 petitioner therefore bears the burden_of_proof on this issue sec_72 generally provides that if a taxpayer receives a distribution from a qualified_retirement_plan the taxpayer’s income_tax shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income petitioner conceded that the entirety of his dollar_figure distribution from ing is includible in gross_income thus the tentative additional tax imposed by sec_72 is dollar_figure sec_72 provides several exceptions to this general_rule eg where the taxpayer receiving the distribution has attained the age of 59½ or is disabled see sec_72 iii a further exception appears in sec_72 captioned m edical expenses it provides with exceptions not relevant here that an early distribution from a qualified_retirement_plan is not subject_to the additional tax to the extent it does not exceed the amount allowable as a deduction under sec_213 for amounts paid during the taxable_year for medical_care determined without regard to whether the taxpayer itemizes deductions for such taxable_year sec_213 in turn allows as a deduction the expenses paid during the taxable_year not_compensated_for_by_insurance_or_otherwise for medical_care of the taxpayer his spouse or a dependent to the extent that such expenses exceed percent of adjusted_gross_income for three related reasons petitioner is not eligible for the medical expense exception of sec_72 first while it seems clear that his family did incur pregnancy-related expenses during he did not substantiate any particular amount of medical_expenses although he itemized_deductions he reported no medical_expenses on his form_1040 schedule a he provided no documentation of medical_expenses to the irs during the examination at the appeals_conference or during the pretrial process he introduced no documentary_evidence at trial although he testified that he incurred total pregnancy-related medical_expenses in the range of dollar_figure to dollar_figure his testimony on this point lacked certainty moreover his recollection appeared to have been refreshed by the contents of an unidentified document that was not produced at trial second even if petitioner did have qualifying medical_expenses he failed to prove that the expenses were unreimbursed sec_72 requires that in order to qualify for the exception medical_expenses must be allowable as a deduction under sec_213 sec_213 allows a deduction for medical expenses only if they have not been compensated for by insurance or otherwise petitioner testified that he had insurance provided by united healthcare during but he acknowledged that he did not know the extent to which the costs of his wife’s pregnancy were covered by their insurance in the absence of any testimony or documentary_evidence concerning the details of petitioner’s insurance coverage and insurance claims experience it is impossible to determine the extent if any to which his claimed medical_expenses were not compensated for by insurance third even if petitioner had documented some unreimbursed medical_expenses for the amount would not exceed the statutory floor sec_213 would allow a medical_expense_deduction only to the extent petitioner’s unreimbursed medical_expenses exceeded of his corrected adjusted_gross_income agi his tax_return reported agi of dollar_figure adding the dollar_figure retirement_plan distribution and other conceded adjustments to this sum produces corrected agi in excess of dollar_figure creating a statutory floor in excess of dollar_figure the maximum amount of medical_expenses that his testimony could support would be dollar_figure because petitioner has not proven unreimbursed medical_expenses in excess of dollar_figure he is ineligible for the sec_72 medical expense exception b the accuracy-related_penalty sec_6662 imposes a penalty upon the portion of any underpayment_of_tax that is attributable among other things to a ny substantial_understatement_of_income_tax sec_6662 b an understatement of income_tax is substantial if it exceeds the greater of dollar_figure or of the tax required be shown on the return sec_6662 respondent’s notice_of_deficiency whose determinations have been sustained by us or conceded by petitioner determined an understatement of income_tax in excess of dollar_figure this amount comfortably exceeds dollar_figure and of the total_tax required to be shown on petitioner’s return respondent has thus carried his burden of production by demonstrating a substantial_understatement_of_income_tax see sec_7491 sec_6664 provides that the accuracy-related_penalty shall not be imposed with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to it once the commissioner has carried his burden of production the taxpayer bears the burden of proving reasonable_cause and good_faith 116_tc_438 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances see sec_1_6664-4 income_tax regs circumstances that may signal reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id reasonable_cause may also be shown by demonstrating reliance on the advice of a competent tax professional sec_1_6664-4 income_tax regs advice must take the form of a communication that sets forth the adviser’s analysis or conclusion sec_1_6664-4 income_tax regs petitioner’s tax_return was prepared by a professional return preparer who is both an accountant and a lawyer however petitioner did not testify to having received specific advice from his return preparer or anyone else that an early distribution from a retirement_plan can properly be excluded altogether from gross_income petitioner recognized at the time he received the dollar_figure check that a tax-free_rollover had not occurred rather than implementing a rollover himself by investing the funds in a substitute retirement vehicle he deposited the money in the bank and used it for general living_expenses his failure to report the dollar_figure as gross_income was not due to reasonable_cause and did not reflect a good-faith effort to comply with the tax laws the reasonable_cause exception is similarly unavailable with respect to petitioner’s failure to report on line of his form_1040 the additional tax imposed by sec_72 that failure was clearly attributable to his antecedent failure to report the dollar_figure retirement distribution as gross_income which itself was unsupported by reasonable_cause in any event his claimed reliance on the medical expense exception of sec_72 lacked reasonable_cause and good_faith he reported no medical_expenses as allowable deductions under sec_213 on his form_1040 schedule a even though he itemized_deductions generally and he could not substantiate any medical_expenses during the irs examination or at trial decision will be entered for respondent
